Case: 12-14938     Date Filed: 09/24/2013     Page: 1 of 2


                                                             [DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT
                            ________________________

                                  No. 12-14938
                            ________________________

                      D.C. Docket No. 6:11-cv-00293-JA-KRS


JAMES EDWARD BLANCK,
an individual,
                                             Plaintiff - Counter Defendant - Appellant,

                                           versus

ALTAMONTE SPRINGS POLICE DEPARTMENT,
an agency of the State of Florida, et al.,

                                                                            Defendants,
KEVIN ACOSTA,
in his individual and official capacity,
JAMES WOLFE,
in his individual and official capacity,
JUSTIN LEMIEUX,
in his individual and official capacity,
CARL RENTFRO,
in his individual and official capacity,
MICHELLE CHAPMAN,
an individual, et al.,
                                                               Defendants - Appellees,

DANIEL SMITH,
an individual,
                                                        Defendant - Counter Claimant.
               Case: 12-14938      Date Filed: 09/24/2013    Page: 2 of 2


                            ________________________

                     Appeal from the United States District Court
                         for the Middle District of Florida
                           ________________________

                                 (September 24, 2013)

Before BARKETT, MARCUS, and HILL, Circuit Judges.

PER CURIAM:

       Having reviewed the record and considered oral argument of the parties, we

affirm the district court in all respects related to this appeal for the reasons stated

by the district court.

       AFFIRMED.




                                            2